      Case 3:20-cv-01760-RDM-CA Document 19 Filed 06/09/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY LEE KEMBERLING,                             Civil No. 3:20-cv-1760

              Petitioner                            (Judge Mariani)

       V.


MARK CAPOZZA, et al.,

              Respondents

                                       MEMORANDUM

I.     Background

       Petitioner Anthony Lee Kemberling ("Petitioner"), an inmate currently confined at the

State Correctional Institution, Fayette, in LaBelle, Pennsylvania, filed a prose petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). Presently pending before the

Court are Petitioner's motions for appointment of counsel. (Docs. 6, 13, 14, 17). For the

reasons set forth below, the Court will deny the motions without prejudice.

II.    Discussion

       There is no constitutional or statutory right to the appointment of counsel in federal

habeas proceedings. See Coleman v. Thompson , 501 U.S. 722, 725 (1991 ); Pennsylvania

v. Finley, 481 U.S. 551, 555 (1987). Appointment of counsel in a habeas proceeding is
       Case 3:20-cv-01760-RDM-CA Document 19 Filed 06/09/21 Page 2 of 4




mandatory only if the district court determines that an evidentiary hearing is required. 1 See

Rule 8(c) of the Rules Governing§ 2254 Cases; 18 U.S.C. § 3006A(a)(2)(8). Otherwise, a

court may appoint counsel to represent a habeas petitioner if it "determines that the

interests of justice so require," and that the petitioner is financially unable to obtain

adequate representation. See 18 U.S.C. § 3006A(a)(2)2. See also Montgomery v. Pinchak,

294 F.3d 492, 499 (3d Cir. 2002); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993), aff'd,

275 F.3d 33 (3d Cir. 2001). The United States Court of Appeals for the Third Circuit has

stated that appointment of counsel for an indigent litigant should be made when

circumstances indicate "the likelihood of substantial prejudice to him resulting, for example,

from his probable inability without such assistance to present the facts and legal issues to

the court in a complex but arguably meritorious case." Smith-Bey v. Petsock, 741 F.2d 22,

26 (3d Cir. 1984).

        The initial determination to be made by the Court in evaluating the expenditure of the

"precious commodity" of volunteer counsel is whether the case has some arguable merit in




        1    In this regard , if the Court determines that a hearing is necessary in this action , counsel will be
appointed in accordance with Rule 8(c) of the Rules Governing§ 2254 Cases. See also United States v.
lasiello, 166 F.3d 212, 213 n.3 (3d Cir. 1999).

        2   Any person seeking relief under 28 U.S.C . §§ 2241, 2254 or 2255 may be provided counsel,
"[w]henever the United States magistrate judge or the court determines that the interests of justice so
require" and such person is "financially eligible." 18 U.S.C. § 3006A(a)(2) .

                                                         2
      Case 3:20-cv-01760-RDM-CA Document 19 Filed 06/09/21 Page 3 of 4




fact or law. Montgomery, 294 F.3d at 499. If a petitioner overcomes this threshold hurdle,

other factors to be examined are:

       (1)    the claimant's ability to present his or her own case;
       (2)    the difficulty of the particular legal issues;
       (3)    the degree to which factual investigation will be necessary and the
              ability of the claimant to pursue investigation;
       (4)    the claimant's capacity to retain counsel on his or her own behalf;
       (5)    the extent to which the case is likely to turn on credibility
              determinations; and,
       (6)    whether the case will require testimony from expert witnesses.

Id. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other

factors to be taken into consideration: (1) the court's willingness to aid the indigent party in

presenting his or her own case; and (2) the available supply of lawyers willing to accept

section 1915(e) requests within the relevant geographic area. See Gordon v. Gonzalez,

232 F. App'x 153 (3d Cir. 2007).

       Assuming arguendo that the petition has merit, Petitioner fails to set forth any special

circumstances warranting the appointment of counsel. See Tabron, 6 F.3d at 155-56.

Petitioner bases the motions on his inability to afford counsel, the alleged complexity of the

case, his limited knowledge of the law, and limited access to the law library. (Docs. 6, 13,

14, 17). However, in his petition, Petitioner demonstrates the ability to present

comprehensible arguments and he is intimately familiar with the facts of his case.

Furthermore, despite his incarceration, investigation of the facts does not seem beyond




                                                3
      Case 3:20-cv-01760-RDM-CA Document 19 Filed 06/09/21 Page 4 of 4




Petitioner's capabilities. Moreover, the Court notes that it does not have a large group of

attorneys who would represent this action in a pro bona capacity.

       Based on the foregoing, it does not appear that Petitioner will suffer prejudice if

forced to prosecute this case on his own. The Court's duty to construe prose pleadings

liberally, Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d

Cir. 1985), coupled with Petitioner's apparent ability to litigate this action , militate against the

appointment of counsel. Accordingly, the motions for appointment of counsel will be denied,

however the denial will be without prejudice. As the Court in Tabron stated:

       [A]ppointment of counsel under§ 1915(d) may be made at any point in the
       litigation and may be made by the district court sua sponte ... even if it does
       not appear until trial (or immediately before trial) that an indigent litigant is not
       capable of trying his or her case, the district court should consider
       appointment of counsel at that point.

Tabron, 6 F.~d at 156-57. Therefore, in the event that future proceedings demonstrate the

need for counsel, the matter may be reconsidered either sua sponte or upon motion of

Petitioner.

       A separate Order shall issue.




                                              Ro ert D. Mari-a-11·
                                              United States District Judge

Dated: June   _!j__,2021
                                                 4
